923 F.2d 200
287 U.S.App.D.C. 377
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.CONTINENTAL CELLULAR, Appellant,v.FEDERAL COMMUNICATIONS COMMISSION, Appellee,Thomas Domencich and Committee for a Fair Lottery, Intervenors.
No. 90-1126.
United States Court of Appeals,District of Columbia Circuit.
Oct. 1, 1990.

Before MIKVA, HARRY T. EDWARDS and SILBERMAN, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the motion to hold the appeal in abeyance and the response thereto;  the motion to remand the record, the response thereto and reply;  and the motion to remand the case, the response thereto and reply, it is


2
ORDERED that the motion to remand the case be granted.  The court, however, declines to impose any conditions on the remand.  First, the agency has already addressed most of petitioner's concerns.  Second, the agency should have wide latitude in determining how to conduct the proceedings on remand.  It is


3
FURTHER ORDERED that the remaining motions be dismissed as moot.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after the disposition of any timely petition for rehearing.  See D.C.Cir.Rule 15.